UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-23433 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 31-1557791 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 151 North Market Street 151 North Market Street Wooster, Ohio (Address of principal (Zip Code) executive office) Registrant’stelephone number, including area code: (330) 264-5767 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.). Yes No X As of February 4, 2011, the latest practicable date, 3,004,113 shares of the registrant’s common stock, $.10 par value, were issued and outstanding. Wayne Savings Bancshares, Inc. Index Page PART I - FINANCIAL INFORMATION Item 1Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Comprehensive Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2Management’s Discussion and Analysis of Financial Conditionand Results of Operations 24 Item 3Quantitative and Qualitative Disclosures About Market Risk 38 Item 4TControls and Procedures 38 PART II - OTHER INFORMATION Item 1Legal Proceedings 39 Item 1ARisk Factors 39 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3Defaults Upon Senior Securities 39 Item 4Reserved 39 Item 5Other Information 39 Item 6Exhibits 40 SIGNATURES 41 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Balance Sheets (In thousands, except share data) December 31, 2010 March 31, 2010 (Unaudited) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Available-for-sale securities Held-to-maturity securities Loans receivable – net of allowance for loan losses of $3,065 and $2,826 at December 31, 2010 and March 31, 2010, respectively Premises and equipment Federal Home Loan Bank stock Foreclosed assets held for sale-net Accrued interest receivable Bank-owned life insurance Goodwill Other intangible assets Prepaid Federal Deposit Insurance Corporation premiums Other assets Prepaid federal income taxes 59 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Demand $ $ Savings and money market Time Total deposits Other short-term borrowings Federal Home Loan Bank advances Accrued interest payable and other liabilities Deferred federal income taxes Total liabilities Commitments and Contingencies –– –– Stockholders’ Equity Preferred stock, 500,000 shares of $.10 par value authorized; no shares issued –– –– Common stock, $.10 par value; authorized 9,000,000 shares; 3,978,731 shares issued Additional paid-in capital Retained earnings Shares acquired by ESOP ) ) Accumulated other comprehensive income, net of tax effects Treasury stock, at cost – 974,618 common shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Income For the nine and three months ended December 31, 2010 and 2009 (In thousands, except per share data) (Unaudited) Nine months Three months Ended Ended December 31, December 31, Interest and Dividend Income Loans $ Securities Dividends on Federal Home Loan Bank stock and other 53 57 Total interest and dividend income Interest Expense Deposits Other short-term borrowings 22 26 7 7 Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Gain on loan sales 32 48 Gain (loss) on sale of foreclosed assets held for sale 48 ) 34 ) Gain on sale of available-for-sale securities — 91 — 91 Trust income 59 53 Earnings on bank-owned life insurance 59 58 Service fees, charges and other operating Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy and equipment expense Federal deposit insurance premiums Franchise taxes 88 87 Provision for impairment on foreclosed assets held for sale 70 20 Loss on disposal of office premises and equipment — 4 — — Amortization of intangible assets 68 71 22 23 Other Total noninterest expense Income Before Federal Income Taxes Provision for Federal Income Taxes Net Income $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Dividends Per Share $ See accompanying notes to condensed consolidated financial statements. 3 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Comprehensive Income For the nine and three months ended December 31, 2010 and 2009 (In thousands) (Unaudited) Nine months Three months Ended Ended December 31, December 31, Net Income $ Other comprehensive income: Unrealized holding gains on securities, net of related taxes (benefits) of $(165), $435, $(531) and $(180) during the respective periods ) ) ) Reclassification adjustment for realized gains included in income, net of related taxes of $0, $31, $0 and $31 during the respective periods — ) — ) Comprehensive income (loss) $ $ $ ) $ Accumulated other comprehensive income $ See accompanying notes to condensed consolidated financial statements. 4 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Cash Flows For the nine months ended December 31, 2010 and 2009 (In thousands) (Unaudited) Operating Activities Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Amortization of premiums and discounts on securities – net ) Amortization of mortgage servicing rights 41 29 Amortization of deferred loan origination fees ) ) Amortization of intangible assets 68 71 Increase in value of bank owned life insurance ) ) Amortization expense of stock benefit plan 54 40 Loss on real estate acquired through foreclosure 91 Net gain on sale of loans ) ) Net gain on sale of available-for-sale securities — ) Proceeds from sale of loans in secondary market Origination of loans for sale in the secondary market ) ) Deferred income taxes ) ) Changes in Accrued interest receivable Other assets ) Interest payable and other liabilities ) Net cash provided by operating activities Investing Activities Purchase ofavailable-for-sale securities ) ) Proceeds from maturities of available-for-sale securities Proceeds from maturities of held-to-maturity securities 94 Proceeds from sale of investment securities designated as available-for-sale — Net change in loans Purchase of premises and equipment ) ) Proceeds from the sale of foreclosed assets Net cash provided by (used in) investing activities ) See accompanying notes to condensed consolidated financial statements. 5 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Cash Flows (continued) For the nine months ended December 31, 2010 and 2009 (In thousands) (Unaudited) Financing Activities Net change in deposits $ $ ) Net change in other short-term borrowings 5 ) Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Advances by borrowers for taxes and insurance Cash dividends paid ) ) Net cash provided by (used in) financing activities ) Increase (Decrease) in Cash and Cash Equivalents Cash and Cash equivalents, Beginning of period Cash and Cash equivalents, End of period $ $ Supplemental Cash Flows Information Cash Paid For: Interest on deposits and borrowings $ $ Federal income taxes $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Transfers from loans to foreclosed assets held for sale $ $ Unrealized gains (losses) on securities designated as available-for-sale, net of related tax effects $ ) $ Dividends payable $ $ See accompanying notes to condensed consolidated financial statements. 6 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 1: Basis of Presentation The accompanying unaudited condensed consolidated financial statements as of December 31, 2010 and for the three and nine months ended December 31, 2010 and 2009, were prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.Accordingly, these condensed financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Wayne Savings Bancshares, Inc. (the “Company”) included in the Annual Report on Form 10-K for the year ended March 31, 2010.Reference is made to the accounting policies of the Company described in the Notes to the Consolidated Financial Statements contained in its Annual Report on Form 10-K. In the opinion of management, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the unaudited financial statements have been included.The results of operations for the three and nine months ended December 31, 2010, are not necessarily indicative of the results which may be expected for the entire fiscal year.The condensed consolidated balance sheet of the Company as of March 31, 2010, has been derived from the consolidated balance sheet of the Company as of that date. Critical Accounting Policy – The Company’s critical accounting policy relates to the allowance for loan losses.The Company has established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish a sufficient allowance for loan losses.The allowance for loan losses is based on management’s current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for loan losses is established through a provision, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Such evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s knowledge of inherent risks in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management has discussed the development and selection of this critical accounting policy with the audit committee of the Board of Directors. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 2: Principles of Consolidation The accompanying condensed consolidated financial statements include Wayne Savings Bancshares, Inc. and the Company’s wholly-owned subsidiary, Wayne Savings Community Bank (“Wayne Savings” or the “Bank”). Wayne Savings has eleven full-service offices in Wayne, Holmes, Ashland, Medina and Stark counties.All significant intercompany transactions and balances have been eliminated in the consolidation. 7 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 3: Earnings Per Share Basic earnings per common share is computed based upon the weighted-average number of common shares outstanding during the period, less shares in the Company’s Employee Stock Ownership Plan (“ESOP”) that are unallocated and not committed to be released.Diluted earnings per common share include the dilutive effect of all additional potential common shares issuable under the Company’s stock option plan.The computations are as follows: For the nine months ended December 31, For the three months ended December 31, Weighted-average common shares outstanding (basic) Dilutive effect of assumed exercise of stock options – Weighted-average common shares outstanding (diluted) None of the outstanding options were included in the diluted earnings per share calculation for the three and nine months ended December 31, 2010 and 2009, as the average fair value of the shares was less than the option exercise prices. Note 4: Stock Option Plan In fiscal 2004, the Company adopted a Stock Option Plan that provided for the issuance of 142,857 incentive options and 61,224 non-incentive options with respect to authorized common stock.As of December 31, 2010, all options under the 2004 Plan have been granted and (excluding forfeited options), are subject to exercise at the discretion of the grantees, and will expire in fiscal 2014 unless otherwise exercised or forfeited. The Company accounts for the stock plan in accordance with the provisions of FASB ASC 718-10.FASB ASC 718-10 requires the recognition of compensation expense related to stock option awards based on the fair value of the option award at the grant date.Compensation cost is then recognized over the vesting period.There were no options granted during the nine months ended December 31, 2010 and 2009.There was no compensation expense recognized for the stock option plan during the nine months ended December 31, 2010 and 2009, as all options were fully vested prior to these periods. 8 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements A summary of the status of the Company’s stock option plan as of and for the nine months ended December 31, 2010, and for the years ended March 31, 2010 and 2009, is presented below: Nine months ended December 31, Year ended March 31, Shares Weighted Average exercise price Shares Weighted Average exercise price Shares Weighted Average exercise price Outstanding at beginning of period $ $ $ Granted – Exercised – Forfeited –– –– — — ) Outstanding at end of period $ $ $ Options exercisable at period-end $ $ $ The following information applies to options outstanding at December 31, 2010: Number outstanding Exercise price on all remaining options outstanding Weighted-average remaining contractual life 3.25 years Note 5: Regulatory Matters Each quarter, in accordance with Office of Thrift Supervision (the “OTS”) regulations and supervisory policy, the Bank must either apply or provide notice to the OTSand receive eitherapproval or a non-objection letter before declaring a dividend. The Bank is subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory–and possibly additional discretionary–actions by regulators that, if undertaken, could have a direct material effect on the Company’s and the Bank’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. 9 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of risk-based capital (as defined in the regulations) to risk-weighted assets (as defined), and of tangible and core capital (as defined) to adjusted total assets (as defined).As of December 31, 2010, the Bank met all capital adequacy requirements to which it was subject. As of December 31, 2010, the most recent notification from the OTS categorized the Bank as well capitalized under the regulatory framework for prompt corrective action.To be categorized as well-capitalized, the Bank must maintain capital ratios as set forth in the table below.There are no conditions or events since that notification that management believes have changed the Bank’s category. The Bank’s actual capital amounts and ratios as of December 31, 2010 and March 31, 2010 are presented in the following table. Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in thousands) As of December 31, 2010 Tangible capital $ % $ % $ % Core capital Risk-based capital As of March 31, 2010 Tangible capital $ % $ % $ % Core capital Risk-based capital Note 6: Recent Accounting Developments FASB ASC 860-10 concerning accounting for transfers of financial assets was issued in June 2009 and changes the derecognition guidance for transferors of financial assets, including entities that sponsor securitizations, to align that guidance with the original intent of previous guidance.FASB ASC 860-10 also eliminates the exemption from consolidation for qualifying special-purpose entities (QSPEs).As a result, all existing QSPEs need to be evaluated to determine whether the QSPE should be consolidated in accordance with FASB ASC 860-10. FASB ASC 860-10 is effective as of the beginning of a reporting entity’s first annual reporting period beginning after November 15, 2009 (April 1, 2010, as to the Company), for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. The recognition and measurement provisions of FASB ASC 860-10 must be applied to transfers that occur on or after the effective date.Early application is prohibited.FASB ASC 860-10 also requires additional disclosures about transfers of financial assets that occur both before and after the effective date.The Company adopted FASB ASC 860-10 effective April 1, 2010, as required, without material effect on the Company’s financial position or results of operations. 10 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements FASB ASC 860-10 also improves how enterprises account for and disclose their involvement with variable interest entities (VIE’s), which are special-purpose entities, and other entities whose equity at risk is insufficient or lacks certain characteristics.Among other things, FASB ASC 860-10 changes how an entity determines whether it is the primary beneficiary of a variable interest entity (VIE) and whether that VIE should be consolidated.FASB ASC 860-10 requires an entity to provide significantly more disclosures about its involvement with VIEs.As a result, the Company must comprehensively review its involvements with VIEs and potential VIEs, including entities previously considered to be qualifying special purpose entities, to determine the effect on its consolidated financial statements and related disclosures.FASB ASC 860-10 is effective as of the beginning of a reporting entity’s first annual reporting period that begins after November 15, 2009 (April 1, 2010, as to the Company), and for interim periods within the first annual reporting period.Earlier application is prohibited.The Company adopted FASB ASC 860-10 effective April 1, 2010, as required, without material effect on the Company’s financial position or results of operations. FASB Accounting Standards Update (ASU) 2010-06 on Fair Value Measurements and Disclosures (Topic 820), issued in January 2010, concerns improved disclosures about fair value measurements.The guidance requires the separate reporting of significant transfers in and out of Level 1 and Level 2 fair value measurements and the reasons for the transfers.The guidance also requires separate disclosure about purchases, sales, issuances and settlements in the activity in Level 3.The guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll-forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010 (April 1, 2011 for the Company), and for interim periods within those fiscal years.The Company adopted the guidance in ASU 2010-06 effective January 1, 2010, as required, without material effect on the Company’s financial condition or results of operations. FASB Accounting Standards Update (ASU) 2010-20 “Receivables: Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” (Topic 310), issued on July 21, 2010, concerns improved disclosures regarding the credit quality in a financial institution’s loan portfolio.The guidance requires additional disaggregation of the credit portfolio by portfolio segment and class of receivable, a revised roll forward of the allowance for credit losses, presentation of the credit portfolio by credit quality indicators, an aging schedule of past due receivables, disclosure of troubled debt restructurings and purchases and sales of receivables by portfolio segment.The period-end disclosures are effective for periods ending on or after December 15, 2010 (December 31, 2010 for the Company).The activity disclosures were to be effective for periods beginning on or after December 15, 2010 (January 1, 2011 for the Company).FASB ASU 2011-01 has moved the effective date for disclosures regarding troubled debt restructurings (“TDRs”) to periods ending on or after June 15, 2011 (June 30, 2011 for the Company).The Company adopted FASB ASU 2010-20 effective December 31, 2010 and the disclosures required by FASB ASU 2010-20 are included within this Form 10-Q.The adoption of FASB ASU 2010-20 as amended by FASB ASU 2011-01 is not expected to have a material effect on the Company’s financial condition or results of operations. FASB Accounting Standards Update (ASU) 2010-28 “Intangibles – Goodwill and Other” (Topic 350), issued in December 2010, concerns when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.The guidance clarifies the circumstances under which step 2 of the goodwill impairment test must be performed.The guidance is effective for fiscal years beginning after December 15, 2010 (April 1, 2011 for the Company), and for interim periods within those fiscal years.The adoption of FASB ASC 2010-28 is not expected to have a material effect on the Company’s financial condition or results of operations. 11 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 7: Securities The amortized cost and approximate fair values, together with gross unrealized gains and losses, of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Approximate Fair Value (In thousands) Available-for-sale Securities: December 31, 2010: U.S. government agencies $ $
